Case 21-10931-SDM   Doc 8-1 Filed 05/12/21 Entered 05/12/21 10:58:37   Desc
                      Exhibit A - Budget Page 1 of 2




                        EXHIBIT
                          A
           Case 21-10931-SDM                   Doc 8-1 Filed 05/12/21 Entered 05/12/21 10:58:37                          Desc
                                                 Exhibit A - Budget Page 2 of 2




Haven12                                                                                           # of Units:             152
                                                                                                  # of Beds:              536

Monthly Physical Occupancy                                     88.2%         88.2%        88.2%              88.2%
Monthly Economic Occupancy                                     68.9%         68.9%        68.9%              68.9%
Average Market Rent per Bed                                   524.22        524.22       524.22             524.22
Average Leased Rent per Bed                                   527.10        527.10       527.10             527.10

                       Account Name                   May 7 - May 31    Jun-21       Jul-21             Total         Per Bed Total
 Total Rental Income                                           9,305       193,587      193,587           396,480              739.70
 Total Leasing Fees                                            1,790         1,640          800              4,230               7.89
 Total Telecom Income                                            400           500        1,175              2,075               3.87
 Total Utility Income                                               -            -            -                  -                  -
 Total Fees and Penalty Income                                 2,560         1,400        2,275              6,235              11.63
 Total Other Revenue                                           1,600         1,600        1,600              4,800               8.96
                                                                                                                 -                  -
Total Revenue                                                 15,655       198,727     199,437            413,820              772.05

Operating Expenses
 Total Administrative Expense                                  6,540         5,090       8,305              19,677               36.71
 Total Payroll                                                48,994        30,380      28,256             101,888              190.09
 Total Bad Debt                                                    -           931       1,569               3,500                6.53
 Total Management Fees                                         6,467         6,428       6,431              19,326               36.06
 Total Advertising & Promotion                                 2,892         6,738       8,433              22,034               41.11
 Total Telecommunication Services                             11,739        11,279      11,279              33,838               63.13
 Total Utility Expense                                         1,868        28,563      29,051              87,759              163.73
 Total Outside Services                                        1,630         2,075       2,241               5,946               11.09
 Total Contract Services                                         159           165         165                 489                0.91
 Total Landscaping                                                 -         4,150       8,150              16,450               30.69
 Total Repairs & Maintenance                                   3,148        10,491      22,045              35,737               66.67
 Total Turnover & Recoverable Costs                                -             -      11,837              11,837               22.08
 Total Taxes & Insurance                                           -        35,833      35,833              77,499              144.59

Total Operating Expenses                                      83,437       142,125     173,597             435,981              813.40

Net Cash Flow from Operations                                (67,782)       56,602      25,841              14,661               27.35


Beginning Cash (Exclusive of Tax Escrow)                      314,694      211,912      158,110             314,694
Cash From Operations                                          -67,782       56,602       25,841              14,661
Legal Fees Bankruptcy                                               0      -25,000      -25,000             -50,000
Legal Fees - Litigation                                       -10,000      -10,000      -10,000             -30,000
Financial Advisor Fees                                              0       -2,500       -2,500              -5,000
UST Fees                                                            0            0      -16,553             -16,553
Cash Collateral Payments                                      -25,000      -25,000      -25,000             -75,000
Capital Expenditures/Repairs (See CAPEX Tab)                        0      -47,904      -81,098            -129,002
Owner Capital Contribution                                          0            0            0                   0
Ending Cash                                                   211,912      158,110       23,800              23,800
